
	
		I
		112th CONGRESS
		1st Session
		H. R. 1783
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2011
			Mr. Miller of North
			 Carolina (for himself, Mr. George Miller
			 of California, Mr. Turner,
			 Mr. Conyers, and
			 Mr. Al Green of Texas) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To provide for enhanced mortgage-backed and asset-backed
		  security investor protections, to prevent foreclosure fraud, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Foreclosure Fraud and Homeowner Abuse
			 Prevention Act of 2011.
		2.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)CommissionThe
			 term Commission means the Securities and Exchange
			 Commission.
			(2)MortgageThe
			 term mortgage means a federally related mortgage loan, as defined
			 in section 3 of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C.
			 2602).
			(3)Mortgage-backed
			 securityThe term mortgage-backed security means an
			 asset-backed security, as defined in section 3(a) of the Securities Exchange
			 Act of 1934 (15 U.S.C. 78c(a)), that is collateralized by—
				(A)a mortgage;
			 or
				(B)a collateralized mortgage obligation of
			 mortgage-backed securities.
				(4)Securitized
			 residential mortgage loanThe term securitized residential
			 mortgage loan means any residential mortgage loan that serves as
			 collateral for a fixed-income or other security that allows the holder of such
			 security to receive payments dependent on the cash flow from such residential
			 mortgage loan.
			(5)ServicerThe
			 term servicer—
				(A)means any person
			 responsible for the management or collection of a pool of assets or making
			 allocations or distributions to holders of asset-backed securities; and
				(B)does not include
			 any State or local housing agency.
				3.Trust Indenture
			 Act protections
			(a)DefinitionsSection 303 of the Trust Indenture Act of
			 1939 (15 U.S.C. 77ccc) is amended—
				(1)in paragraph (7), by adding at the end the
			 following: Such term shall include mortgage-backed
			 securities.;
				(2)in paragraph (10), by adding at the end the
			 following: Such term shall include servicers of mortgage-backed
			 securities.; and
				(3)by adding at the
			 end the following:
					
						(19)The term
				mortgage-backed security means an asset-backed security, as
				defined in section 3(a) of the Securities Exchange Act of 1934, that is
				collateralized by—
							(A)a mortgage;
				or
							(B)a collateralized
				mortgage obligation of mortgage-backed securities.
							(20)The term
				servicer—
							(A)means any person
				responsible for the management or collection of a pool of assets or making
				allocations or distributions to holders of asset-backed securities; and
							(B)does not include
				any State or local housing
				agency.
							.
				(b)Clarification of
			 exemptionsSection 304 of the Trust Indenture Act of 1939 (15
			 U.S.C. 77ddd) is amended—
				(1)in paragraph (2),
			 by inserting other than residential mortgage-back securities
			 after securities;
				(2)in paragraph (4), by inserting other
			 than a residential mortgage-back security after
			 security; and
				(3)in paragraph (7), by inserting other
			 than a registered mortgage-back security after
			 security.
				(c)Fiduciary
			 dutySection 315 of the Trust Indenture Act of 1939 (15 U.S.C.
			 77ooo) is amended by adding at the end the following:
				
					(f)Each servicer of a
				mortgage-backed security shall have a fiduciary duty to protect the economic
				interests of the investors as a whole in an asset-backed security, which duty
				may not be waived by the
				investor.
					.
			(d)Removal of
			 trusteeSection 310 of the Trust Indenture Act of 1939 (15 U.S.C.
			 77jjj) is amended by adding at the end the following:
				
					(3)An indenture trustee that is a servicer of
				mortgage backed securities may be removed if not fewer than 50 percent of the
				investors petition a court of competent jurisdiction for the removal of such
				trustee.
					.
			(e)Amendment of
			 pooling and servicing agreementSection 316 of the Trust
			 Indenture Act of 1939 (15 U.S.C. 77ppp) is amended by adding at the end the
			 following:
				
					(d)Notwithstanding any other provision of this
				title, a pooling and servicing agreement with respect to any mortgage-backed
				security may be amended without the consent of a majority of the holders of
				such security, if not fewer than 25 percent thereof petition a court of
				competent jurisdiction for such action. For purposes of this subsection a
				pooling and servicing agreement is any contract or a
				substantially similar document establishing the transaction rights and duties
				of the parties to any mortgage-backed securitization
				transaction.
					.
			(f)PenaltySection 325 of the Trust Indenture Act of
			 1939 (15 U.S.C. 77yyy) is amended by striking $10,000 and
			 inserting $40,000.
			(g)Duties and
			 responsibilities of servicersSection 315(a) of the Trust Indenture Act
			 of 1939 (15 U.S.C. 77ooo(a)) is amended—
				(1)by striking
			 The indenture and inserting (1) The
			 indenture;
				(2)by redesignating
			 existing paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and
			 moving the margins 2 ems to the right; and
				(3)by adding at the
			 end the following:
					
						(2)Paragraph (1)
				shall not apply with respect to an indenture that is a mortgage-backed
				security. An indenture trustee of such a security shall have a duty to verify
				the correctness of any such
				statements.
						.
				4.Mortgage related
			 security servicer advancesThe
			 Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended by inserting
			 after section 15G the following new section:
			
				15H.Mortgage
				related securities servicer advances
					(a)Commission
				rulemaking requiredPromptly
				after the date of enactment of this section, the Commission shall, after
				consultation with the appropriate Federal banking agencies (as defined in
				section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813)) and the Bureau
				of Consumer Financial Protection where appropriate, issue regulations—
						(1)to require each
				servicer of a mortgage related security to notify investors therein of any
				advances to the securitization vehicle;
						(2)to prohibit the
				primary servicer of a mortgage related security from advancing delinquent
				payments of principal and interest by mortgagors for more than 3 payment
				periods, unless financing or reimbursement facilities to fund or reimburse the
				primary servicers are available;
						(3)to prohibit the
				commingling of homeowners' monthly mortgage payments with the assets of the
				servicer of a mortgage related security, other than as necessary to clear
				payments received, but not to exceed 2 business days;
						(4)to provide for
				recoupment, from any current or former senior executive or director of a
				servicer of a mortgage related security who has been convicted of any violation
				of the securities laws, any compensation received during the 3-year period
				preceding the date of the violation that the Commission determines was
				connected to such violation, including any unjust enrichment related to such
				violation, except that, in the case of fraud, no time limit shall apply;
						(5)to allow for the controlling holder of a
				mortgage related security to appoint and remove the servicers of such security,
				where the servicer has not been in substantial compliance with its duties under
				applicable law and all relevant agreements, as determined by the
				Commission;
						(6)to require each pooling and servicing
				agreement related to a mortgage related security to specify separate and
				independent servicers for default (in this section referred to as the
				mandatory special servicer) and transactions processing;
				and
						(7)to require existing or future loans
				comprising the mortgage related security be transferred to the mandatory
				special servicer, if such loans are more than 60 days delinquent or where the
				holder and servicer find that there is a significant risk of default, based on
				all the facts and circumstances, in which case, such mandatory special servicer
				shall be compensated through an untranched, prorated interest in the assets of
				the mortgage related security, beginning at 1 percent.
						For
				purposes of this subsection a pooling and servicing agreement is
				any contract establishing the transaction rights and duties of the parties to
				any mortgage-backed securitization transaction.(b)CompensationThe
				rules of the Commission under this section shall include a definition of the
				term compensation to mean any financial remuneration, including
				salary, bonuses, incentives, benefits, severance, deferred compensation, or
				golden parachute benefits, and any profits realized from the sale of the
				securities of the
				company.
					.
		5.Limitation on
			 mortgages held by loan servicers
			(a)LimitationThe Truth in Lending Act (15 U.S.C. 1631 et
			 seq.) is amended by inserting before section 130 (15 U.S.C. 1640) the following
			 new section:
				
					129I.Limitations on
				mortgages held by loan servicers
						(a)LimitationNeither the servicer of a securitized
				residential mortgage loan, nor any affiliate of such servicer, may own, or hold
				any interest in, any other residential mortgage loan that is secured by a
				mortgage, deed of trust, or other equivalent consensual security interest on
				the same dwelling or residential real property that is subject to the mortgage,
				deed of trust, or other security interest that secures the securitized
				residential mortgage loan serviced by the servicer.
						(b)DefinitionsFor purposes of this section, the following
				definitions shall apply:
							(1)AffiliateThe term affiliate means, with
				respect to a servicer, any person or entity that controls, is controlled by, or
				is under common control with such servicer, as the Board shall prescribe by
				regulation.
							(2)Residential
				mortgage loanThe term
				residential mortgage loan means any consumer credit transaction
				that is secured by a mortgage, deed of trust, or other equivalent consensual
				security interest on a dwelling or on residential real property that includes a
				dwelling, other than a consumer credit transaction under an open end credit
				plan or an extension of credit relating to a plan described in section 101(53D)
				of title 11, United States Code.
							(3)Securitized
				residential mortgage loanThe term securitized residential
				mortgage loan means any residential mortgage loan that serves as
				collateral for a fixed-income or other security that allows the holder of such
				security to receive payments dependent on the cash flow from such residential
				mortgage loan.
							(4)ServicerThe
				term servicer—
								(A)has the meaning
				provided in section 129A, except that such term includes a person who receives
				any payments from a mortgagor, including any amounts for escrow accounts, and
				makes payments to the owner of the loan or other third parties, including
				payments made after default, pursuant to the terms of the relevant contracts;
				and
								(B)excludes State and
				local housing agencies.
								(c)InterestsFor purposes of subsection (a), ownership
				of, or holding an interest in a securitized residential mortgage loan includes
				ownership of, or holding an interest in—
							(1)a pool of
				securitized residential mortgage loans that contains such securitized
				residential mortgage loan; or
							(2)any security based
				on or backed by a pool of securitized residential mortgage loans that contains
				such securitized residential mortgage
				loan.
							.
			(b)Clerical
			 amendmentThe table of
			 sections for chapter 2 of the Truth in Lending Act is amended by inserting
			 before the item relating to section 130 the following new item:
				
					
						Sec. 129I. Limitations on mortgages held
				by loan
				servicers.
					
					.
			(c)ApplicabilityThe
			 amendment made by subsection (a) shall apply—
				(1)with respect to
			 the servicer (or affiliate of the servicer) of a residential mortgage loan that
			 is originated after the date of enactment of this Act, on such date of
			 enactment; and
				(2)with respect to
			 the servicer (or affiliate of the servicer) of a residential mortgage loan that
			 is originated on or before the date of enactment of this Act, upon the
			 expiration of the 12-month period beginning on such date of enactment.
				(d)Enforcement
			 provisionsSection 130 of the Truth in Lending Act (15 U.S.C.
			 1640) is amended by adding at the end the following:
				
					(m)ServicersThis
				section shall apply to servicers (as that term is defined in section 129I) in
				the same manner, and to the same extent as it applies to
				creditors.
					.
			6.Real Estate
			 Settlement Procedures Act of 1974 improvements
			(a)RESPA fees and
			 restrictionsSection 8 of the
			 Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2607) is amended by
			 adding at the end the following new subsections:
				
					(e)Fees To be
				reasonably related to costsAll fees charged for the rendering of a
				real estate settlement service in connection with a transaction involving a
				federally related mortgage loan or incurred in connection with servicing such
				loan shall be reasonably related to the cost of providing the service.
					(f)Restriction on
				use of subsidiaries and insourcing
						(1)In
				generalNo servicer of a
				residential mortgage loan shall render a real estate settlement service in
				connection with a transaction involving a federally related mortgage loan
				through a subsidiary of such person or through insourcing.
						(2)Insourcing
				definedFor purposes of this subsection, the term
				insourcing means providing for services to be conducted by the
				servicer’s affiliated
				entities.
						.
			(b)Force-Placed
			 insuranceSection 6 of the Real Estate Settlement Procedures Act
			 of 1974 (12 U.S.C. 2605) is amended—
				(1)in subsection (l),
			 by adding at the end the following new paragraph:
					
						(5)Requirement to
				continue insuranceIf a
				borrower’s insurance policy has not been paid, the servicer shall make payments
				on the current policy or seek reinstatement of such policy where necessary and
				then make such payments, unless the policy has been terminated for reasons
				other than nonpayment. Where escrow funds are not available, the servicer shall
				advance such funds. If the current policy cannot be continued and force-placed
				insurance is provided, the costs and the coverage should be substantially
				equivalent to that provided in a standard homeowner's insurance
				policy.
						;
				(2)by adding at the
			 end the following new subsection:
					
						(n)Disclosures
				related to insurance coverage information
							(1)NoticeEach
				servicer of a federally related mortgage loan shall notify the borrower of such
				loan that the borrower is required to disclose to the servicer the borrower’s
				property insurance coverage information.
							(2)DisclosureEach
				borrower who receives a notice described under paragraph (1) shall disclose
				such information to the
				servicer.
							.
				(c)Loss
			 mitigationSection 6 of the
			 Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2605), as amended by
			 subsection (b), is further amended by adding at the end the following new
			 subsection:
				
					(o)Loss
				mitigation
						(1)Single
				electronic record and single point of contactEach servicer of a federally related
				mortgage loan, or agents of such servicer, shall, with respect to the borrower,
				establish—
							(A)a single electronic record for each
				account, the contents of which shall be accessible throughout the servicer, or
				agents of such servicer, including to all loss mitigation staff, all
				foreclosure staff, and all bankruptcy staff; and
							(B)a single point of contact for the borrower
				for all loss mitigation activities.
							(2)General loss
				mitigation requirementsEach
				servicer of a federally related mortgage loan, or agents of such servicer,
				shall—
							(A)maintain adequate staffing and systems for
				tracking borrower documents and information that are relevant to foreclosure,
				loss mitigation, bankruptcy, and other servicing operations;
							(B)maintain adequate
				staffing and caseload limits for employees responsible for handling
				foreclosure, loss mitigation, bankruptcy, and related communication with
				borrowers and housing counselors;
							(C)set reasonable
				minimum experience, education, and training requirements for loan modification
				staff; and
							(D)document
				electronically each action on a foreclosure, loan modification, bankruptcy, or
				other servicing file, including all communication with the borrower and other
				parties.
							(3)Team
				leadersEach servicer of a
				federally related mortgage loan shall establish a single individual to
				coordinate the servicer’s departments handling the activities described under
				subparagraphs (A), (B), and (C) under paragraph (2).
						(4)Limit on
				employee activitiesWith
				respect to employees of a servicer of a federally related mortgage loan who
				handle delinquent loans or mandatory special servicers, the Bureau shall issue
				regulations setting a reasonable limit on the number of cases that may be
				handled by each such employee.
						(5)Mandatory
				special servicer definedFor purposes of this subsection, the
				term mandatory special servicer has the meaning given such term in
				section 15H(a)(6) of the Securities Exchange Act of 1934.
						(6)Additional
				requirements related to transfer of loans
							(A)To successor
				servicersFor any ordinary
				transfer of servicing to a successor servicer of a federally related mortgage
				loan or subservicer, the transferring servicer shall—
								(i)inform the successor servicer (including a
				subservicer) whether a loan modification is pending;
								(ii)ensure that the successor servicer shall
				accept and continue processing prior loan modification requests; and
								(iii)ensure that successor servicer shall honor
				trial and permanent loan modification agreements entered into by the
				transferring servicer.
								(B)To mandatory
				special servicersA servicer
				of a federally related mortgage loan shall refer any loan that is 60 or more
				days delinquent to an independent mandatory special servicer or subservicer who
				shall agree to the loss mitigation requirements of this
				subsection.
							.
			(d)Application of
			 paymentsSection 6(k)(1) of
			 the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2605(k)) is
			 amended—
				(1)in subparagraph
			 (D), by striking or at the end;
				(2)in subparagraph
			 (E), by striking the period and inserting ; or; and
				(3)by adding at the
			 end the following new subparagraph:
					
						(F)apply payments, including partial payments,
				made by a borrower to any fees before first applying such payments to any
				outstanding scheduled principal or interest
				payments.
						.
				(e)Monthly
			 servicing statementsSection
			 6 of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2605), as
			 amended by subsection (c), is further amended by adding at the end the
			 following new subsection:
				
					(p)Monthly
				servicing statementsThe
				Bureau shall issue regulations requiring each servicer of a federally related
				mortgage loan to provide borrowers with a monthly servicing statement that
				clearly describes—
						(1)the payment
				amounts due under the loan agreement;
						(2)the date and time
				when such payments must be received;
						(3)the location where
				such payments must be received; and
						(4)a list of each
				payment received by the servicer, along with how such payment was allocated to
				the amounts owed by the
				borrower.
						.
			(f)Unfair and
			 deceptive acts or practices violationsSection 19 of the Real Estate Settlement
			 Procedures Act of 1974 (12 U.S.C. 2617) is amended by adding at the end the
			 following new subsection:
				
					(e)Authority of the
				Bureau with respect to UDAP violationsThe Bureau’s authority with respect to
				unfair and deceptive acts or practices by servicers of federally related
				mortgage loans shall be the same as its authority with respect to unfair and
				deceptive acts or practices under the Consumer Financial Protection Act of
				2010. Notwithstanding such authority, the following shall apply:
						(1)ServiceThe
				Bureau shall provide the servicer in violation with notification of such
				violation via personal service and such notification shall include a notice of
				the servicer’s rights and any bond requirements the servicer may be subject to
				by reason of such violation.
						(2)DamagesNotwithstanding amounts specified under the
				Federal Trade Commission Act, a servicer convicted of unfair and deceptive acts
				or practices with respect to a federally related mortgage loan shall be—
							(A)fined, regardless of whether there was a
				pattern or practice of such violations, statutory damages of not more than
				$10,000 for each such violation (such amount to be adjusted annually beginning
				1 year after the date of enactment of the Foreclosure Fraud and Homeowner Abuse Prevention Act of
				2011 by the percentage corresponding to the annual percentage
				increase in the Consumer Price Index for all urban consumers);
							(B)required to pay
				all actual damages, including emotional distress, regardless of whether there
				was detrimental reliance on the part of the borrower; and
							(C)liable for
				attorneys fees.
							(3)Bar to
				foreclosureIn any judicial
				or non-judicial foreclosure proceeding, it shall be a bar to foreclosure that
				the servicer of the federally related mortgage loan on the property to be
				foreclosed violated any provision of this section.
						(4)Statute of
				limitationsThe statute of
				limitations for a servicer’s violation of unfair and deceptive acts or
				practices laws with respect to a federally related mortgage loan shall be 3
				years from the date on which violation
				occurs.
						.
			7.Transfer
			 notification under TILA
			(a)In
			 generalSection 131(g) of the Truth in Lending Act (15 U.S.C.
			 1641(g)) is amended—
				(1)in paragraph (1),
			 by inserting , including any servicer with respect to a securitized
			 residential mortgage loan, before shall notify;
			 and
				(2)by striking
			 paragraph (2) and inserting the following:
					
						(2)DefinitionsFor
				purposes of this subsection—
							(A)the term
				mortgage loan means any consumer credit transaction that is
				secured by the principal dwelling of a consumer; and
							(B)the terms
				servicer and securitized residential mortgage loan
				have the same meanings as in section
				129I(b).
							.
				(b)Safe harbor for
			 mistaken payments; feesSection 131 of the Truth in Lending Act
			 (15 U.S.C. 1641) is amended—
				(1)by redesignating
			 subsection (g) as subsection (i); and
				(2)by inserting after
			 subsection (f) the following:
					
						(g)Treatment of
				mistaken loan payments after transferDuring the 60-day period
				beginning on the effective date of transfer of the servicing of any securitized
				residential mortgage loan, a late fee may not be imposed on the consumer with
				respect to any payment on such loan, and no such payment may be treated as late
				for any other purpose, if the payment is received by the transferor servicer
				(rather than the transferee servicer who should properly receive payment)
				before the due date applicable to such payment.
						(h)Fee waivers upon
				transfer
							(1)In
				generalA creditor, including a servicer, may not impose or
				collect—
								(A)any fee that is
				not listed as having been incurred in—
									(i)the notice to the
				consumer of the transfer of a securitized residential mortgage loan from the
				previous creditor or servicer; or
									(ii)the notice to the
				consumer from the new creditor or servicer; or
									(B)any fee that is
				not specified on the monthly statement to the consumer as having been
				incurred.
								(2)DefinitionsFor
				purposes of this subsection, the terms servicer and
				securitized residential mortgage loan have the same meanings as in
				section
				129I(b).
							.
				8.Loan
			 modifications; dual track proceedings prohibited
			(a)In
			 generalSection 129A of the
			 Truth in Lending Act (as such section is redesignated by section 1402(a)(1) of
			 the Dodd-Frank Wall Street Reform and Consumer Protection Act) is
			 amended—
				(1)by redesignating
			 subsections (f) and (g) as subsections (h) and (i), respectively;
				(2)in subsection (i),
			 as so redesignated—
					(A)by redesignating
			 paragraphs (1) through (3) as paragraphs (2) through (4), respectively;
			 and
					(B)by inserting
			 before paragraph (2), as so redesignated, the following:
						
							(1)the term affordable loan
				modification means an agreement to reduce the amount of scheduled
				regular payments under a mortgage note, including any reduction of the
				principal amount of the mortgage note, that is reflected in a permanent change
				to the terms of the mortgage note under such terms as the Bureau of Consumer
				Financial Protection shall define.
							;
				and
					(3)by inserting after
			 subsection (e) the following:
					
						(f)Limitation on
				foreclosure proceedings
							(1)Initiation of
				foreclosureA servicer may not initiate or continue a nonjudicial
				foreclosure or a judicial foreclosure against a mortgagor that is otherwise
				authorized under State law, unless the servicer—
								(A)has determined whether the mortgagor is
				eligible for an affordable loan modification; and
								(B)has made such a
				modification, if the mortgagor is eligible for a modification.
								(2)Foreclosure
				proceedings permittedNotwithstanding paragraph (1), a servicer
				may initiate or continue a judicial or nonjudicial foreclosure under State law
				against a mortgagor, if—
								(A)the
				servicer—
									(i)determines that
				the mortgagor is not eligible for a modification;
									(ii)notifies the
				mortgagor of the determination under clause (i); and
									(iii)provides the
				mortgagor—
										(I)a copy of any net
				present value calculation made by the servicer in relation to an affordable
				loan modification, including any information providing a basis for such net
				present value calculation;
										(II)a copy of any
				note, deed of trust, or other document necessary to establish the right of the
				mortgagee to foreclose on the mortgage, including proof of assignment of the
				mortgage to the mortgagee and the right of the mortgagee to enforce the
				relevant note under the law of the State in which the real property securing
				the mortgage is located;
										(III)a copy of any
				language in the pooling or servicing agreement with respect to the mortgage
				that the servicer believes prevents a modification of the mortgage note;
										(IV)a copy of all
				correspondence between the servicer and the mortgagees and investors in which
				the servicer attempts to obtain permission to make a modification;
										(V)a complete and
				unaltered copy of the pooling or servicing agreement in electronic format;
				and
										(VI)the alternatives
				to foreclosure available to the mortgagor, including deed in lieu of
				foreclosures and short sales; or
										(B)a
				mortgagor—
									(i)declines an
				affordable modification in writing; or
									(ii)does not respond to the servicer’s outreach
				activities (as defined by the Secretary of Housing and Urban Development) to
				obtain underlying information to complete an application or obtain consent to
				an affordable modification.
									For
				purposes of subparagraph (A), a pooling and servicing agreement
				is any contract establishing the transaction rights and duties of the parties
				to any mortgage-backed securitization transaction.(3)Bar to
				foreclosureFailure to comply with the requirements of this
				subsection shall be a bar to the foreclosure of a mortgage, deed of trust, or
				substantially similar instrument.
							(4)EligibilityA mortgagor shall be eligible to
				participate in an affordable loan modification program if—
								(A)such person is a
				mortgagor under a federally related loan secured by the principal residence of
				the mortgagor, or is eligible to assume such a federally related mortgage loan,
				who is unable to make payments on a federally related mortgage loan under such
				criteria as the Director of the Bureau of Consumer Financial Protection shall
				define, in consultation with the Secretary of Housing and Urban Development and
				the Secretary of the Treasury; and
								(B)they are not an individual who has
				abandoned the principal residence securing the federally related mortgage
				loan.
								(5)Certification of
				determination of eligibility required for sale
								(A)Sale of property
				prohibitedIf the servicer of a mortgage does not file a
				certification with the appropriate land records office in the jurisdiction
				where the property securing the mortgage is located, stating that the servicer
				has determined the eligibility of the mortgagor for an affordable loan
				modification—
									(i)the mortgagee may
				not sell the property securing the mortgage; and
									(ii)no person that
				purchases the property securing the mortgage may initiate an action to recover
				possession of the property.
									(B)ViolationsA
				sale of property in violation of this paragraph shall be void.
								(C)ContentsThe
				Director of the Bureau of Consumer Financial Protection shall, by rule,
				determine the contents of the certification required under this
				subsection.
								(g)Earned principal
				forgiveness
							(1)In
				generalIf, after reducing
				mortgage note principal under earned principal forgiveness provided in
				paragraph (2), a target affordable regular mortgage payment has not been
				achieved, the servicer of the mortgage shall comply with the affordable loan
				modification plan modification waterfall steps of interest rate reduction, term
				extension, and principal forbearance, as necessary to achieve a target
				affordable regular mortgage payment.
							(2)Earned principal
				forgiveness
								(A)Principal
				reductionThe Bureau shall
				determine standards by which a mortgagor who has received an affordable loan
				modification shall remain in good standing in order to participate in a
				reduction in mortgage note principal under this subsection.
								(B)Principal
				reduction requiredExcept as provided under subparagraph (C), a
				servicer shall offer a mortgager an affordable loan modification having the
				maximum amount of principal reduction that results in a positive net present
				value calculation.
								(C)Exceptions
									(i)Greater
				principal reductionA
				servicer may offer a greater principal reduction, if such a reduction is
				consistent with the terms of any contract with respect to the mortgage.
									(ii)Loan-to-value
				ratioA servicer is not required to offer an affordable loan
				modification having a principal reduction that would result in a loan-to-value
				ratio of less than 100 percent.
									(D)Rules of
				construction
									(i)Maximum amount
				of principal reductionA principal reduction amount may be
				considered the maximum amount if it is within $1,000 of the actual maximum
				amount.
									(ii)Positive net
				present value calculationA net present value calculation shall
				be deemed to be positive if the net present value result for an
				affordable loan modification scenario is greater than the net present value
				result if no affordable loan modification is made. Net present value shall be
				calculated as the benefit of all investors in a securitization rather than the
				benefit of any particular class of investors.
									(E)Principal
				forgiveness
									(i)Treatment of
				principal reduction amountAny amount of principal reduction
				under subparagraph (B) shall be treated as non-interest-bearing principal
				forbearance until the dates described under clause (ii). The principal
				reduction described in this subparagraph shall be deemed to be separate from
				and exclusive of any other forbearance that may be offered in conjunction with
				a modification under an affordable loan modification program.
									(ii)Reduction of
				principalThe servicer of a
				mortgage modified under an affordable loan modification plan shall reduce the
				unpaid balance of the principal of the mortgage by an amount equal to
				1⁄3 of the total amount of the principal reduction under
				subparagraph (B) on each of the following dates:
										(I)The date that is 1
				year after the date on which the affordable loan modification begins.
										(II)The date that is 2 years after the date on
				which the affordable loan medication begins.
										(III)The date that is 3 years after the date on
				which the affordable loan modification begins.
										(iii)LimitationThe
				Bureau may not require a servicer to reduce mortgage note principal to an
				amount that is less than the market value of the property securing the mortgage
				at the time of the reduction in principal.
									(3)Calculation of
				target affordable regular mortgage paymentFor purposes of this
				subsection, the target affordable regular mortgage payment shall be calculated
				under such terms as the Bureau shall define. Such terms shall—
								(A)be based on a
				fully amortizing principal and interest payment over the remainder of the term
				of the mortgage, as modified by a reduction in principal; and
								(B)use the mortgage
				note interest rate in effect at the time of a reduction in principal.
								(4)Treatment of
				subordinate liensThe Bureau
				shall prescribe rules establishing procedures governing the treatment of any
				whole loan owned by the creditor (or any of its affiliates) and secured by a
				subordinate lien on a property owned by a mortgagor participating in an
				affordable loan modification
				program.
							.
				9.Fair Debt
			 Collection Practices Act amendments
			(a)Applicability to
			 servicersSection 803 of the
			 Fair Debt Collection Practices Act (15 U.S.C. 1692a) is amended—
				(1)in paragraph (6), by inserting before
			 The term does not the following: The term includes any
			 servicer of a securitized residential mortgage loan who uses any
			 instrumentality of interstate commerce or the mails in the collection of any
			 debts in relation to any such securitized residential mortgage loan.;
			 and
				(2)by adding at the end the following:
					
						(9)Securitized
				residential mortgage loanThe term securitized residential
				mortgage loan means any residential mortgage loan that serves as
				collateral for a fixed-income or other security that allows the holder of such
				security to receive payments dependent on the cash flow from such residential
				mortgage loan.
						(10)ServicerThe
				term servicer—
							(A)means any person
				responsible for the management or collection of a pool of securitized
				residential mortgage loans or making allocations or distributions to holders of
				asset-backed securities; and
							(B)does not include
				any State or local housing
				agency.
							.
				(b)Civil
			 liabilitySection 813 of the Fair Debt Collection Practices Act
			 (15 U.S.C. 1692k) is amended by adding at the end the following:
				
					(f)Any debt collector
				that violates any provision of this title with respect to a debt secured by the
				residence of the consumer shall be liable to such consumer in the amount of
				$10,000 per violation.
					(g)After the end of
				the 1-year period beginning on the date of the enactment of this subsection,
				amounts of penalties specified under this section shall be annually adjusted to
				reflect
				inflation.
					.
			(c)RulemakingThe
			 Bureau of Consumer Financial Protection shall, not later than 270 days after
			 the date of enactment of this Act, issue rules to carry out the amendments made
			 by this section.
			10.Regulation of
			 servicer affiliates by banking agencies
			(a)Capital reserve
			 standardsEach of the
			 appropriate Federal banking agencies (as defined in section 3 of the Federal
			 Deposit Insurance Act (12 U.S.C. 1813)) shall promulgate regulations to
			 establish independent capital reserve standards for any servicer of a federally
			 related mortgage that is affiliated with a financial institution that is
			 subject to regulation by that agency.
			(b)Treatment of
			 delinquent loans
				(1)In
			 generalThe Securities and Exchange Commission shall issue
			 regulations to provide that, for purposes of generally accepted accounting
			 principles, any federally related mortgage loan that is 120 days or more
			 delinquent and that has not been the subject of a modification or a debt
			 restructuring, as provided in section 129A of the Truth in Lending Act shall be
			 marked to market.
				(2)Insured
			 depository institution treatmentAn appropriate Federal banking agency (as
			 defined under section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813))
			 may not find the regulations issues pursuant to paragraph (1) to be
			 inconsistent with the objectives described under section 37(a)(1) of the
			 Federal Deposit Insurance Act (12 U.S.C. 1831n(a)(1)).
				
